 Case 1:17-cv-00289-PLM-RSK ECF No. 62 filed 10/14/20 PageID.669 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FRANK J. LAWRENCE, JR.,                       )
                          Plaintiff,          )
                                              )     No. 1:17-cv-289
-v-                                           )
                                              )     Honorable Paul L. Maloney
ERIC PELTON,                                  )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      PIT IS SO ORDERED.

Date: October 14, 2020                                  /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
